  Case 3:21-cv-01614-B Document 32-1 Filed 07/30/21                 Page 1 of 2 PageID 731



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

BISOUS BISOUS LLC,

                      Plaintiff,

               v.                                 Case No. 3:21-cv-01614-B

THE CLE GROUP, LLC,
BISOU UPTOWN MANAGER, LLC, and
JOHN DOES 1–10,

                      Defendants.



                          DECLARATION OF DAVID B. CONRAD

       1.      My name is David B. Conrad. I am over 18 years of age, of sound mind, have not

been convicted of a felony, and capable of making this declaration. The facts stated in this

declaration are within my personal knowledge and are true and correct.

       2.      I am a Principal with the law firm of Fish & Richardson P.C.

       3.      Attached as Exhibit A is a collection of true and correct copies of screenshots

taken on July 30, 2021 from The Clé Group’s LinkedIn account at

https://www.linkedin.com/company/clegrouphtx/about/, @clegropuhtx Instagram account at

https://www.instagram.com/clegrouphtx/, website at https://bisourestaurant.com/experience/, and

@clegrouphtx Facebook account at https://www.facebook.com/clegrouphtx/.

       4.      Attached as Exhibit B is a collection of true and correct copies of screenshots

captured on July 29, 2021 from BISOU Houston’s @bisouhouston Instagram account found at

https://www.instagram.com/bisouhouston/, The Clé Group’s @clegrouphtx Instagram account




                                                                                                  1
  Case 3:21-cv-01614-B Document 32-1 Filed 07/30/21                   Page 2 of 2 PageID 732



found at https://www.instagram.com/clegrouphtx/, and BISOU Dallas’ @bisoudtx Instagram

Account found at https://www.instagram.com/bisoudtx/.

       5.      Attached as Exhibit C is a true and correct copy of an article published in

CultureMap Houston entitled “Houston nightclub group reveals new River Oaks District

restaurant,” found at https://houston.culturemap.com/news/restaurants-bars/06-18-18-bisou-

restaurant-river-oaks-district-french-cle-group-frederic-perrier/, and captured on July 30, 2021.

       6.      Attached as Exhibit D is a true and correct copy of a screenshot captured on July

30, 2021 of an Instagram story on The Clé Group’s @clegrouphtx Instagram account found at

https://www.instagram.com/clegrouphtx/.

       7.      I declare under penalty of perjury that the foregoing is true and correct.


  Date: July 30, 2021
                                                /s/ David B. Conrad
                                                David B. Conrad




                                                                                                    2
